—Proceeding pursuant to section 298 of the Executive Law to review an order of the New York State Human Rights Appeal Board, dated December 30, 1983, which affirmed a determination of the Division of Human Rights, dated July 27,1982, which dismissed petitioner’s complaint of age discrimination, finding no probable cause.
Order confirmed and proceeding dismissed, with costs.
Petitioner was afforded a full opportunity to present her contentions at a confrontation conference at which all parties were present. Accordingly, the division properly investigated her complaint (see Matter of Gregory v New York State Human Rights Appeal Bd., 64 AD2d 775).
We have reviewed the record and find that the determination of no probable cause was supported by substantial evidence (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176). Thompson, J. P., O’Connor, Niehoff and Boyers, JJ., concur.